DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 2/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8, 10, 11, 15, 16 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2011/0081676, hereinafter Sengupta.
Regarding claim 18, Sengupta teaches a system (item 100) for detecting presence of at least one pathogen in a liquid-containing sample (abstract), the system comprising: a fluidic channel (item 200) configured to receive the liquid-containing sample (paragraph [0040]); at least two electrodes (items 202 and 204) in electrical communication with the fluidic channel (paragraph [0040]); pulse generator circuitry 
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Sengupta and the apparatus of Sengupta is capable of having the at least a portion of the liquid 
Regarding claim 20, Sengupta teaches further comprising a reservoir (paragraph [0036], tubes) configured to hold the liquid-containing sample (paragraph [0036]), wherein the fluidic channel is configured to receive the first portion of the liquid-containing sample and the second portion of the liquid-containing sample from the reservoir (paragraph [0036]).
Regarding claim 21, Sengupta teaches further comprising a fluid transfer device (paragraph [0036]) configured to transfer the first portion and the second portion of the liquid-containing sample from the reservoir to the fluidic channel (paragraph [0036]).
Regarding claim 22, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Sengupta and the apparatus of Sengupta is capable of having the first initial response signal comprise a time value. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Sengupta (see MPEP §2114).
Regarding claim 23, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Sengupta and the apparatus of Sengupta is capable of having the at least one first initial electrical response comprise at least one curve fitting parameter. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Sengupta (see MPEP §2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of United States Application Publication No. 2005/0112544, hereinafter Xu.
Regarding claim 24, Sengupta teaches all limitations of claim 18; however, Sengupta fails to teach the at least two electrodes comprise a first pair of electrodes and a second pair of electrodes. 
Xu teaches an impedance based device which has four pairs of electrodes separated from each other along the length of the microchannel with the two pairs of the electrodes on both ends are used to supply voltages and the two pairs of the electrodes in the middle are used to generate a change of electrode impedance (Xu, paragraph [0356]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added at 3 more pairs of electrodes separated from each other along the length of the microchannel because it would allow for the two pairs of the electrodes to be on both ends and used to supply voltages and the two pairs of the electrodes to be in the middle to generate a change of electrode impedance (Xu, paragraph [0356]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796